DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jul. 30, 2020 has been entered.

Response to Amendment
Claims 1-26 were previously pending and subject to a final action Feb. 06, 2020. In the response filed on Jul. 30, 2020, claims 1-10, 12-15, and 17-26 were amended. Therefore, claims 1-26 are currently pending and subject to the non-final action below.

Response to Arguments
Applicant’s arguments, see page 10, filed Jul. 30, 2020, with respect to claims 1-18 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 112 of 1-18 has been withdrawn.

Applicant's arguments, pages 10-11, filed Jul. 30, 2020, under 35 U.S.C. with respect to claims 1-3, 5-6, 8-10, 19, and 21-26 under 35 U.S.C. 102 have been fully considered but they are not persuasive. Therefore, the rejection remains rejected for the following reasons below.
Applicant’s arguments (i): With respect to independent claim 1, Applicant submits that Boemker does not disclose, "present a subset of the plurality of references to the signature location item associated with the identified authorized signatories." The Office Action alleged that Boemker discloses the above- recited feature at column 15, lines 49-52, and column 16, lines 1-7. Based on the broad disclosure at columns 15 and 16 relied on in the Office Action, there is no disclosure with respect to "a subset of the plurality of references" to a "signature location item" that is associated with an identified authorized signatory. In other words, Boemker discloses merely various possibilities with respect to who can view a document and whether the status can include or exclude information to other signatories. There is no "subset" that is disclosed, where the "subset" relates to references to a signature location item.
Examiner’s response (i): The examiner respectfully disagrees with applicant’s argument. Applicant’s specification in the PGPUB 20170039182 paragraph [0018] recites “the server, having received the information, can store the information in the appropriate table described above, e.g. the signatories table. In one embodiment, the user has logged into the system using authentication information that associates the user
Boemker teaches: present a subset of the plurality of references to the signature location item associated with the identified authorized signatories, (Boemker − [Col. 11, lines 35-41, Col. 12, lines 54-60] Fig. 4, These signature include locations and paths within a document. All document are stored as elements of one or more containers 38 at block 412. The locations of signatures to be entered on elements, are identified by records in an ApproveItDocumentType table. [Col. 14,15 lines 44-65, 1-6] Fig. 9-11, As shown in Fig. 9 includes a user authentication screen 900 useful in verifying that a person logging in as a designated signatory, in fact authorized to do so. As shown in Fig. 10 illustrate after the person logins in successfully. The screen 910 includes identifying information 912 as well as status 914 pertaining to pending documents. The authorized user may click the link to view documents needing signatures by the authorized user. Fig. 11 illustrates a user interface screen 920 that includes a document configured for electronic signatures. Where multiple signatories are required, each signature location may be separately and/or privately link for execution of the document set. Where desired, multiple person may sign concurrently on separately displayed private versions of the document.) 

Applicant’s arguments (ii): Boemker does not disclose authenticating a signature data item. For example, to the extent that the rejection relies on authenticating the login data for determining that a signature corresponds to identified authorized signatures, which Applicant does not concede, Boemker does not further disclose an authentication of a signature data item. Thus, there is no dual authentication in Boemker as recited in the independent claim 1.
Examiner’s response (ii): The examiner respectfully disagrees with applicant’s arguments because Boemker teaches: determine authenticity of the signature data item, determine that the signature data item corresponds to the identified authorized signatories, (Boemker – Boemker – [Col. 7 lines 9-15] Mass storage 31 of server computer 16 includes stored data 39 used to authenticate password, token and/or biometric login data submitted by a user. This process utilizes the authentication information stored as shown in FIG. 8D (USignContainer…Authentication table 832) [Col. 13 lines 1-10] Container 38 are also links to document signers (e.g. loan applicant’s) through a Container…Instance table 812. Records in table 812, includes an identifier, a container identifier, a user identifier for the document singer, and a document path identifier for a document path containing the signature location for the document. Fig. 9 includes a user authentication screen 900 useful in verifying that a person logging in as a designated signatory, in fact authorized to do so.) As stated by above the examiner, applicant’s specification only recites in paragraph [0018] the user logs into the system using authentication information associated with user. As a results, the system only permits the user to add signatories associated that are associated with that part. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 8-10, and 21-26 remain rejected under 35 U.S.C. 102(a)(1) (a)(2) as being anticipated by Boemker et al. (US PAT: 8,572,388 B2, Pub. Date: Oct. 29, 2013 hereinafter “Boemker”)
Regarding independent claim 1, Boemker teaches: A system comprised of at least one computer for managing storage of a catalog of a plurality of documents of a single transaction, said catalog comprising: (Boemker – [Col. 3 lines 5-10] Specifically, in a first aspect, a signable document. The signable document is formatted as an electronic package in a storage format, and an access demonstration document is formatted in that same format. The electronic package may be one or more documents.[Col. 4 lines 11-14] FIG. 8A illustrates data structures in the server of FIG. 2 for storing data regarding a container and the elements in the container.)
a database comprising a data structure that is comprised of a corresponding plurality of references to a corresponding plurality of data files comprising respective documents of the plurality of documents; (Boemker – [Col. 5 lines 15-19] The server 9 may process the incoming PCL data to sort, capture, designate signature sites and otherwise manage the data and requests communicated from the lender/applicant computing devices 2-8. [Col. 7 lines 9-17] Mass storage 31 of server computer 16 includes stored data 39 used to authenticate password, token and/or biometric login data submitted by a user. A container 38 includes a document set, and additional storage 62 may be allocated for Portable Document Format (PDF)/XML files not included in the documents set. [Col. 12 lines 26-35[ FIG. 8A illustrates the data structures in the server for storing data regarding a container 38 (document set) and the elements (documents) in the container 38. Each container 38 is represented by a record in the DocumentContainerInstance table 800.)
a corresponding plurality of data representing a status tag for the respective documents; (Boemker – [Col. 12 lines 28-39] FIG. 8A Records in table 800 include fields for a container identifier, the container file size, a file ready flag which indicates whether the container 38 is ready for signing, fields for indication whether the document container 38 is signable and the state (signed, unsigned, in progress) of the container. Further fields identify a version number, and the file name, name and file type and location.)
a corresponding plurality of data representing a first authorized signatory for the respective documents; (Boemker – [Col. 12 lines 54-60] FIG. 8A The locations of signatures to be entered on elements, are identified by records in an ApproveItDocumentType table. This table includes fields for identifying a document set, an associated document path, which is a pointer to a data structure with the locations for signatures on the document, and a description and type code for the document. [Col. 13 lines 14-20] All users (whether representatives, signers, or processors) are identified by records in a user instance table 810)
a corresponding plurality of data representing a second authorized signatory for the respective documents; (Boemker – [Col. 12 lines 54-60] FIG. 8A The locations of signatures to be entered on elements, are identified by records in an ApproveItDocumentType table. This table includes fields for identifying a document set, an associated document path, which is a pointer to a data structure with the locations for signatures on the document, and a description and type code for the document. [Col. 13 lines 14-20] All users (whether representatives, signers, or processors) are identified by records in a user instance table 810)
a corresponding plurality of data representing a title of the respective documents; (Boemker – [Col. 9 lines 15-20] For example, identification data that populates a cover sheet of a PCL stream may be mined. Such identification data may include, for instance, an address, a phone number, an email address, a name, title, company and most any other identifying attribute. This data may have originally been entered into the cover sheet or other document by an applicant or loan officer.)
a corresponding plurality of references to a signature location item associated with at least one of the first or second authorized signatories for the respective documents; (Boemker – [Col.14 lines 59-60] FIG. 11 includes an exemplary user interface screen 920 that includes a document configured for electronic signature. After reviewing the document of the screen 920, the user may click on a signature button to electronically sign the document.)
a signature module configured to: receive, from a remote computer operated by a user, a signature data item representing a signature and a selection of a document of the plurality of documents, (Boemker – [Col.14 lines 60-65] [Col. 15 lines 1-5] FIG. 11 As also shown in FIG. 11, the form is pre-approved on the signature line at 922. Where multiple signatories are required, each signatory may be separately and/or privately linked for execution of the document set. Where desired, multiple persons may sign concurrently on separately displayed, private versions of the document. That is, two signers may view a document simultaneously.)
identify at least one of the first or the second authorized signatories associated with the user, (Boemker – [Col. 13, lines 55-60] Users are authenticated upon sign-in to the system. Fig. 11, User interface configured for electronic signature with multiple signatories required. [Col. 14 line 20-40] Entering a signature in the text box (tracking each signing event) may case the boolean input flag to change to a true value and record the signature for storing in the tables as shown in Fig. 8E (table 810) history and the storage of signature.)
present a subset of the plurality of references to the signature location item associated with the identified authorized signatories, (Boemker − [Col. 11, lines 35-41, Col. 12, lines 54-60] Fig. 4, These signature include locations and paths within a document. All document are stored as elements of one or more containers 38 at block 412. The locations of signatures to be entered on elements, are identified by records in an ApproveItDocumentType table. [Col. 14,15 lines 44-65, 1-6] Fig. 9-11, As shown in Fig. 9 includes a user authentication screen 900 useful in verifying that a person logging in as a designated signatory, in fact authorized to do so. As shown in Fig. 10 illustrate after the person logins in successfully. The screen 910 includes identifying information 912 as well as status 914 pertaining to pending documents. The authorized user may click the link to view documents needing signatures by the authorized user. Fig. 11 illustrates a user interface screen 920 that includes a document configured for electronic signatures. Where multiple signatories are required, each signature location may be separately and/or privately link for execution of the document set. Where desired, multiple person may sign concurrently on separately displayed private versions of the document.)
determine authenticity of the signature data item, determine that the signature data item corresponds to the identified authorized signatories, (Boemker – Boemker – [Col. 7 lines 9-15] Mass storage 31 of server computer 16 includes stored data 39 used to authenticate password, token and/or biometric login data submitted by a user. This process utilizes the authentication information stored as shown in FIG. 8D (USignContainer…Authentication table 832) [Col. 13 lines 1-10] Container 38 are also links to document signers (e.g. loan applicant’s) through a Container…Instance table 812. Records in table 812, includes an identifier, a container identifier, a user identifier for the document singer, and a document path identifier for a document path containing the signature location for the document. Fig. 9 includes a user authentication screen 900 useful in verifying that a person logging in as a designated signatory, in fact authorized to do so.)
store the received signature data item, and update the database by storing a reference to the stored received signature data item in a portion of the data structure that corresponds to the document and the identified authorized signatories; (Boemker – [Col 12 lines 28-39] FIG. 8A illustrates data structures in the server of FIG. 2 for storing data regarding a container and the elements in the container. The signature received by the client computer will be transmitted to the server and stored in the tables shown in Fig. 8A. [Col. 15 lines 49-52] FIG. 13 shows an exemplary computer interface screen that includes information pertaining to the status of a document.)
and said system further configured to transmit for display on a remote computer data representing a list of at least one of the plurality of documents by title (Boemker – [Col. 15 lines 49-52] [Col. 16 lines 1-7] FIG. 13 shows an exemplary user interface screen 940 that includes information pertaining to the status of a document. Such a document report as is shown in the screen 940 may be viewed by either or both a lender or a borrower. Status information may or may not also include information pertaining to other signatories of a given document.)
and for each displayed document title in the list, an indication representing a state of the status tag associated with the displayed document title. (Boemker – [Col. 15 lines 49-52] [Col. 16 lines 1-7] FIG. 13 shows an exemplary computer interface screen that includes information pertaining to the status of a document. The document report displays the title name, version id, status and timestamp.)
Regarding dependents claim 2, Boemker discloses all the features with respect to claim 1 as outlined above
Boemker teaches: wherein the status tag represent one of ready for execution, executed, original, markup. (Boemker – [Col. 12 lines 28-39] FIG. 8A Records in table 800 include fields for a container identifier, the container file size, a file ready flag which indicates whether the container 38 is ready for signing, fields for indication whether the document container 38 is signable and the state (signed, unsigned, in progress) of the container. Further fields identify a version number, and the file name, name and file type and location.)
Regarding dependents claim 3, Boemker
Boemker teaches: wherein the signature module is further configured to receive a data file, receive an input that establishes a correspondence between the received data file and one of the plurality of  documents, (Boemker – [Col.14 lines 60-65] [Col. 15 lines 1-5] FIG. 11 As also shown in FIG. 11, the form is pre-approved on the signature line at 922. Where multiple signatories are required, each signatory may be separately and/or privately linked for execution of the document set. Where desired, multiple persons may sign concurrently on separately displayed, private versions of the document. That is, two signers may view a document simultaneously.)
and receive an input designating the received data file as a signature page, receive as input a selection of an authorized party associated with the signature data item and in response to receiving the signature data item and the authorized party selection, (Boemker – [Col.14 lines 60-65] [Col. 15 lines 1-5] FIG. 11 As also shown in FIG. 11, the form is pre-approved on the signature line at 922. Where multiple signatories are required, each signatory may be separately and/or privately linked for execution of the document set. Where desired, multiple persons may sign concurrently on separately displayed, private versions of the document. That is, two signers may view a document simultaneously.)
update the status tag associated with the one of the plurality of document to indicate that the selected authorized party has signed the one of a plurality of document. (Boemker – [Col. 15 lines 49-52] [Col. 16 lines 1-7] FIG. 13 shows an exemplary user interface screen 940 that includes information pertaining to the status of a document. Such a document report as is shown in the screen 940 may be viewed by either or both a lender or a borrower. Status information may or may not also include information pertaining to other signatories of a given document.)
Regarding dependents claim 5, Boemker discloses all the features with respect to claim 3 as outlined above
Boemker teaches: wherein the system is further configured to prevent uploading and storage of a signature data item designated as associated with an authorized party unless the user passes a predetermined security protocol associated with that authorized party. (Boemker – [Col. 7 lines 1-9] Fig. 9 interface to verify that a person. An authentication program 59 verifies that a user attempting to access server data is authorized as such. [Col. 14 lines 23-30] Each container 38 is linked to the authentication needed for the signers needed for the container, by a USignContainer…Authentication table 832. Each record in table 832 links a container to authentication information for a signer of the container, and includes field identifying the customer and user identifiers, the container identifier, and the authentication instance identifier linking that user, container and customer to an authentication instance record in table 828.)
Regarding dependents claim 6, Boemker discloses all the features with respect to claim 3 as outlined above
Boemker teaches: wherein the signature module is configured to prevent the ability to update a status tag associated with an authorized party unless the user passes a predetermined security protocol associated with that authorized party. (Boemker – [Col. 7 lines 1-9] Fig. 9 interface to verify that a person. An authentication program 59 verifies that a user attempting to access server data is authorized as such. [Col. 14 lines 23-30] Each container 38 is linked to the authentication needed for the signers needed for the container, by a USignContainerBorrowerAuthentication table 832. Each record in table 832 links a container to authentication information for a signer of the container, and includes field identifying the customer and user identifiers, the container identifier, and the authentication instance identifier linking that user, container and customer to an authentication instance record in table 828.)
Regarding dependents claim 8, Boemker discloses all the features with respect to claim 1 as outlined above
Boemker teaches: wherein the system is further configured to embed in the receive data file a visual or scannable code and to update a data record in the database associated with the one of plurality of documents with the alpha-numerical value that the visual or scannable code represents. (Boemker – [Col. 13 lines 36-56] The exemplary mass storage 41 may include a registry or database 52 that includes identifiers indicative of different forms. These identifiers may be compared to a hash code or other indicator in a PCL stream to identify documents included in the PCL stream. The mass storage 41 may also include stored payload packages 56, as well as stored capture data 51 mined from the PCL stream.))
Regarding dependents claim 9, Boemker discloses all the features with respect to claim 1 as outlined above
Boemker teaches: wherein the system is further configured to store in at least one data record in the database a corresponding at least one meta-tag data that refers to the location of the corresponding signature data item, (Boemker – [Col. 13 lines 36-56] Referring now to FIG. 8C, details on the storage of signature positions in a document can be explained. Specifically, records in the ApproveItDocumentType table 808 noted above, are linked in a one-to-many relationship with signature positions in the associated document, through the records in an ApproveItContract table 822. Records in the ApproveItTab table 824 identify specific locations in a document for signatures.)
and, upon receiving a command as input, to use the stored at least one meta-tags to generate a document file comprised of the signature pages of the at least one documents. (Boemker – [Col. 11 lines 39-45] All modified documents are stored as elements of one or more containers 38 at block 412. As represented by block 414, a loan officer or other designated person may at all times view the status of all documents and prints, as well as updates authentications, re-sends, emails and other client/server actions.)
Regarding dependents claim 10, Boemker discloses all the features with respect to claim 9 as outlined above
Boemker teaches: wherein the system is further configured by logic to determine a data set comprised of a subset of the plurality of documents that are not associated with at least one signature data item and generate a document file comprised of all of the signature data items of the at least one documents that are referred to in the determined data set. (Boemker – [Col. 15 lines 49-52] [Col. 16 lines 1-7] FIG. 13 shows an exemplary user interface screen 940 that includes information pertaining to the status of a document. Such a document report as is shown in the screen 940 may be viewed by either or both a lender or a borrower. Status information may or may not also include information pertaining to other signatories of a given document. The document report displays the title name, version id, status and timestamp.)
Regarding independents claim 21, Boemker teaches: A method executed by a server comprised of a database for storing at least one document and metadata associated with the at least one document comprising: (Boemker – [Col. 3 lines 5-10] Specifically, in a first aspect, a signable document. The signable document is formatted as an electronic package in a storage format, and an access demonstration document is formatted in that same format.[Col. 4 lines 11-14] FIG. 8A illustrates data structures in the server of FIG. 2 for storing data regarding a container and the elements in the container.)
receiving and storing data representing a transaction name corresponding to the at least one document; (Boemker – [Col. 5 lines 26-35] receiving incoming PCL data to capturing signatures of user authorized for a document. [Col. 7 lines 9-17] stored data used to authenticate a user which is stored in container 38 as shown in Fig. 8A. The examiner notes in [Col. 13, lines 55-60] [Col. 14 line 20-40] receiving and storing signing events. The signature are stored in Fig. 8E.)
receiving and storing a plurality of documents of a set of documents; (Boemker – [Col. 5 lines 15-19] The server 9 may process the incoming PCL data to sort, capture, designate signature sites and otherwise manage the data and requests communicated from the lender/applicant computing devices 2-8. [Col. 7 lines 9-17] Mass storage 31 of server computer 16 includes stored data 39 used to authenticate password, token and/or biometric login data submitted by a user. A container 38 includes a document set, and additional storage 62 may be allocated for Portable Document Format (PDF)/XML files not included in the documents set.)
populating a document table data structure with a plurality of references to the plurality of documents; (Boemker – [Col 12 lines 28-39] FIG. 8A illustrates data structures in the server of FIG. 2 for storing data regarding a container and the elements in the container. The signature received by the client computer will be transmitted to the server and stored in the tables shown in Fig. 8A. [Col. 15 lines 49-52] FIG. 13 shows an exemplary computer interface screen that includes information pertaining to the status of a document.)
receiving data representing party names; (Boemker – [Col. 5 lines 26-35] receiving incoming PCL data to capturing signatures of user authorized for a document. [Col. 7 lines 9-17] stored data used to authenticate a user which is stored in container 38 as shown in Fig. 8A. The examiner notes in [Col. 13, lines 55-60] [Col. 14 line 20-40] receiving and storing signing events. The signature are stored in Fig. 8E.)
storing in a parties table data structure the received party names; (Boemker – [Col. 5 lines 15-19] The server 9 may process the incoming PCL data to sort, capture, designate signature sites and otherwise manage the data and requests communicated from the lender/applicant computing devices 2-8. [Col. 7 lines 9-17] Mass storage 31 of server computer 16 includes stored data 39 used to authenticate password, token and/or biometric login data submitted by a user. A container 38 includes a document set, and additional storage 62 may be allocated for Portable Document Format (PDF)/XML files not included in the documents set.)
receiving data representing an at least one first signatory for each of the documents; (Boemker – [Col. 12 lines 54-60] FIG. 8A The locations of signatures to be entered on elements, are identified by records in an ApproveItDocumentType table. This table includes fields for identifying a document set, an associated document path, which is a pointer to a data structure with the locations for signatures on the document, and a description and type code for the document. [Col. 13 lines 14-20] All users (whether representatives, signers, or processors) are identified by records in a user instance table 810)
storing in the parties table data structure the data representing the at least one first signatory and the data representing the at least one second signatory; (Boemker – [Col 12 lines 28-39] FIG. 8A illustrates data structures in the server of FIG. 2 for storing data regarding a container and the elements in the container. The signature received by the client computer will be transmitted to the server and stored in the tables shown in Fig. 8A. [Col. 15 lines 49-52] FIG. 13 shows an exemplary computer interface screen that includes information pertaining to the status of a document.)
updating a status table associated with the plurality of documents; (Boemker – [Col. 15 lines 49-52] [Col. 16 lines 1-7] FIG. 13 shows an exemplary user interface screen 940 that includes information pertaining to the status of a document. Such a document report as is shown in the screen 940 may be viewed by either or both a lender or a borrower. Status information may or may not also include information pertaining to other signatories of a given document.)
and preventing alterations of either of the parties table data structures or the document table data structure by data received from a user interface until an identity of a user operating the user interface is verified to be associated with a permission level that permits modification of the parties table data structure or the document table data structure. (Boemker − [Col. 11, lines 35-41, Col. 12, lines 54-60] Fig. 4, These signature include locations and paths within a document. All document are stored as elements of one or more containers 38 at block 412. The locations of signatures to be entered on elements, are identified by records in an ApproveItDocumentType table. [Col. 14,15 lines 44-65, 1-6] Fig. 9-11, As shown in Fig. 9 includes a user authentication screen 900 useful in verifying that a person logging in as a designated signatory, in fact authorized to do so. As shown in Fig. 10 illustrate after the person logins in successfully. The screen 910 includes identifying information 912 as well as status 914 pertaining to pending documents. The authorized user may click the link to view documents needing signatures by the authorized user. Fig. 11 illustrates a user interface screen 920 that includes a document configured for electronic signatures. Where multiple signatories are required, each signature location may be separately and/or privately link for execution of the document set. Where desired, multiple person may sign concurrently on separately displayed private versions of the document.)
Regarding dependents claim 22, Boemker discloses all the features with respect to claim 21 as outlined above
Boemker teaches: generating a table by executing a relational join using the parties table data structure and the document table data structure. (Boemker – [Col. 12 lines 48-53] Containers 38 are linked to elements through a Container...Instance table 804, and Document, Approval…Table 808. Records in table 804 include an identifier and fields with the identifier for a container and a related element, as well as a sequence number and an identifier for the type and version of the container-element relationship, data type for the relationship and creation date.)
Regarding dependents claim 23, Boemker discloses all the features with respect to claim 21 as outlined above
Boemker teaches: wherein the document table data structure is comprised of entries where each entry in the document table corresponds to a document of the plurality of documents and includes a status tag. (Boemker – [Col 12 lines 28-39] Each container 38 is represented by a record in the DocumentContainerInstance table 800. Records in table 800 include fields for a container identifier, the container file size, a file ready flag which indicates whether the container 38 is ready for signing, fields for indication whether the document container 38 is signable and the state (signed, unsigned, in progress) of the container. Further fields identify a version number, and the file name, name and file type and location. [Col. 15 lines 49-52] FIG. 13 shows an exemplary computer interface screen that includes information pertaining to the status of a document. Fig. 8A, 8B and 8C list tables and relationships.)
Regarding dependents claim 24, Boemker discloses all the features with respect to claim 23 as outlined above
Boemker teaches: wherein the status tag is comprised of data representing one of "execution version", "for review", "held in escrow", "held to order" or "released." (Boemker – [Col.14 lines 60-65] [Col. 15 lines 1-5] FIG. 11 As also shown in FIG. 11, the form is pre-approved on the signature line at 922. Where multiple signatories are required, each signatory may be separately and/or privately linked for execution of the document set. Where desired, multiple persons may sign concurrently on separately displayed, private versions of the document. That is, two signers may view a document simultaneously.)
Regarding dependents claim 25, Boemker discloses all the features with respect to claim 21 as outlined above
Boemker teaches: wherein the document table data structure is comprised of entries where each entry in the document table data structure corresponds to a document of the plurality of documents is comprised with a signature data item tag comprised of a reference to a corresponding stored signature data item. (Boemker – [Col 12 lines 28-39] Each container 38 is represented by a record in the DocumentContainerInstance table 800. Records in table 800 include fields for a container identifier, the container file size, a file ready flag which indicates whether the container 38 is ready for signing, fields for indication whether the document container 38 is signable and the state (signed, unsigned, in progress) of the container. Further fields identify a version number, and the file name, name and file type and location. [Col. 15 lines 49-52] FIG. 13 shows an exemplary computer interface screen that includes information pertaining to the status of a document. Fig. 8A, 8B and 8C list tables and relationships.)
Regarding dependents claim 26, Boemker discloses all the features with respect to claim 23 as outlined above
Boemker teaches: wherein the permission level is one of read or read/write for one or both sides of the transaction. (Boemker – [Col. 14,15 lines 44-65, 1-6] Fig. 9-11, As shown in Fig. 9 includes a user authentication screen 900 useful in verifying that a person logging in as a designated signatory, in fact authorized to do so. As shown in Fig. 10 illustrate after the person logins in successfully. The screen 910 includes identifying information 912 as well as status 914 pertaining to pending documents. The authorized user may click the link to view documents needing signatures by the authorized user. Fig. 11 illustrates a user interface screen 920 that includes a document configured for electronic signatures. Where multiple signatories are required, each signature location may be separately and/or privately link for execution of the document set. Where desired, multiple person may sign concurrently on separately displayed private versions of the document.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 7, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Boemker et al. (US PAT: 8,572,388 B2, Pub. Date: Oct. 29, 2013 hereinafter “Boemker”) and in view of Foygel et al.  (US PAT: 7,895,166, Pub Date: Feb. 22, 2011 hereinafter "Foygel")
Regarding dependents claim 4, Boemker discloses all the features with respect to claim 3 as outlined above
Boemker 
However, Foygel teaches:  wherein the system is further configured by logic to execute a query to determine which of the plurality of documents is not associated with at least one signature data item. (Foygel – [Col. 17 lines 38-46]] Fig. 15 a web page useful for the management of documents entered into the document management system. With respect to the agreements page format, pull down menus 320, 322, 324 provide for the selection of the format for the agreement listings. The selections in the embodiment of FIG. 15 provide for viewing lists with all parties or only selected parties, with all status types or only selected status types and all document types or only selected document types.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Boemker and Foygel as both inventions relate to electronic document management. Adding the teaching of Foygel provides Boemker with the ability to query events or status in regards to the transactions of a document and displaying in a user interface. Therefore, providing the benefit of filtering documents based on the status of the document.
Regarding dependents claim 7, Boemker discloses all the features with respect to claim 6 as outlined above
Boemker 
However, Foygel teaches: wherein the system is further configured by logic to execute a query to determine that all of the at least one of the plurality of documents is associated with at least one corresponding status data that indicates "signed" by the first and second authorized signatories corresponding to the at least one of the plurality of documents. (Foygel – [Col. 17 lines 38-46] Fig. 15 a web page useful for the management of documents entered into the document management system. With respect to the agreements page format, pull down menus 320, 322, 324 provide for the selection of the format for the agreement listings. The selections in the embodiment of FIG. 15 provide for viewing lists with all parties or only selected parties, with all status types or only selected status types and all document types or only selected document types.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Boemker and Foygel as both inventions relate to electronic document management. Adding the teaching of Foygel provides Boemker with the ability to query events or status in regards to the transactions of a document and displaying in a user interface. Therefore, providing the benefit of filtering documents based on the status of the document.
Regarding independents claim 18, Boemker teaches: A system for managing a plurality of documents stored on a computer system associated with a transaction comprising: (Boemker – [Col. 3 lines 5-10] Specifically, in a first aspect, a signable document. The signable document is formatted as an electronic package in a storage format, and an access demonstration document is formatted in that same format.[Col. 4 lines 11-14] FIG. 8A illustrates data structures in the server of FIG. 2 for storing data regarding a container and the elements in the container.)
a database comprised of an at least one data record associated with an at least one document, (Boemker – [Col. 5 lines 15-19] The server 9 may process the incoming PCL data to sort, capture, designate signature sites and otherwise manage the data and requests communicated from the lender/applicant computing devices 2-8. [Col. 7 lines 9-17] Mass storage 31 of server computer 16 includes stored data 39 used to authenticate password, token and/or biometric login data submitted by a user. A container 38 includes a document set, and additional storage 62 may be allocated for Portable Document Format (PDF)/XML files not included in the documents set.)
said data record further comprised of a corresponding at least one signatory data item associated with the at least one document (Boemker – [Col. 12 lines 28-39] FIG. 8A illustrates the data structures in the server for storing data regarding a container 38 (document set) and the elements (documents) in the container 38. Each container 38 is represented by a record in the DocumentContainerInstance table 800. Records in table 800 include fields for a container identifier, the container file size, a file ready flag which indicates whether the container 38 is ready for signing, fields for indication whether the document container 38 is signable and the state (signed, unsigned, in progress) of the container. Further fields identify a version number, and the file name, name and file type and location.)
and a corresponding at least one document status designation associated with the at least one document, said at least one status designation representing a state of the at least one document; (Boemker – [Col. 12 lines 28-39] FIG. 8A Records in table 800 include fields for a container identifier, the container file size, a file ready flag which indicates whether the container 38 is ready for signing, fields for indication whether the document container 38 is signable and the state (signed, unsigned, in progress) of the container. Further fields identify a version number, and the file name, name and file type and location.)
a user interface module that is adapted to receive a signatory name from a user; (Boemker – [Col.14 lines 60-65] [Col. 15 lines 1-5] FIG. 11 As also shown in FIG. 11, the form is pre-approved on the signature line at 922. Where multiple signatories are required, each signatory may be separately and/or privately linked for execution of the document set. Where desired, multiple persons may sign concurrently on separately displayed, private versions of the document. That is, two signers may view a document simultaneously.)
and a module configured to: verify that the user is authorized to transmit one or more signature data items associated with the received signatory name; (Boemker – [Col. 7 lines 9-15] Mass storage 31 of server computer 16 includes stored data 39 used to authenticate password, token and/or biometric login data submitted by a user. [Col. 13, lines 55-60] Users are authenticated upon sign-in to the system. This process utilizes the authentication information stored as shown in FIG. 8D.)
and present a subset of the one or more signature data items in the list of documents that are associated with the received signatory name. (Boemker − [Col. 11, lines 35-41, Col. 12, lines 54-60] Fig. 4, These signature include locations and paths within a document. All document are stored as elements of one or more containers 38 at block 412. The locations of signatures to be entered on elements, are identified by records in an ApproveItDocumentType table. [Col. 14,15 lines 44-65, 1-6] Fig. 9-11, As shown in Fig. 9 includes a user authentication screen 900 useful in verifying that a person logging in as a designated signatory, in fact authorized to do so. As shown in Fig. 10 illustrate after the person logins in successfully. The screen 910 includes identifying information 912 as well as status 914 pertaining to pending documents. The authorized user may click the link to view documents needing signatures by the authorized user. Fig. 11 illustrates a user interface screen 920 that includes a document configured for electronic signatures. Where multiple signatories are required, each signature location may be separately and/or privately link for execution of the document set. Where desired, multiple person may sign concurrently on separately displayed private versions of the document.)
Boemker does not explicitly teaches: use the received signatory name and at least a portion of the data record comprising the database to generate a list of documents that the received signatory name is associated with where the associated designation is that the documents are not executed;
However, Foygel teaches: use the received signatory name and at least a portion of the data record comprising the database to generate a list of documents that the received signatory name is associated with where the associated designation is that the documents are not executed; (Foygel – [0097-0098] Fig. 15 a web page useful for the management of documents entered into the document management system. With respect to the agreements page format, pull down menus 320, 322, 324 provide for the selection of the format for the agreement listings. The selections in the embodiment of FIG. 15 provide for viewing lists with all parties or only selected parties, with all status types or only selected status types and all document types or only selected document types.)
and present a subset of the one or more signature data items in the list of documents that are associated with the received signatory name. (Foygel – [0097-0098] The selections in the embodiment of FIG. 15 provide for viewing lists with all parties or only selected parties, with all status types or only selected status types and all document types or only selected document types.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Boemker and Foygel as both inventions relate to electronic document management. Adding the teaching of Foygel provides Boemker with the ability to query events or status in regards to the transactions of a document and displaying in a user interface. Therefore, providing the benefit of filtering documents based on the status of the document.
Regarding independents claim 19, Boemker teaches: A method executed by a server comprised of a database for storing documents and metadata describing the documents comprising: (Boemker – [Col. 3 lines 5-10] Specifically, in a first aspect, a signable document. The signable document is formatted as an electronic package in a storage format, and an access demonstration document is formatted in that same format.[Col. 4 lines 11-14] FIG. 8A illustrates data structures in the server of FIG. 2 for storing data regarding a container and the elements in the container.)
receiving and storing data representing at least one name of at least one corresponding document; (Boemker – [Col. 5 lines 26-35] In one respect, the server 9 facilitates the execution of electronic signatures required on forms by lending institutions. To this end, the devices 2, 3, 6, 7 of the lenders submit the forms requiring electronic signatures to the server 9. Electronic signatures for purposes of this specification may include password, token, image, audio and biometric technologies.)
receiving and storing data representing a name of signatories corresponding to a first signatory for the at least one corresponding document; (Boemker – [Col 12 lines 28-39] FIG. 8A illustrates data structures in the server of FIG. 2 for storing data regarding a container and the elements in the container. The signature received by the client computer will be transmitted to the server and stored in the tables shown in Fig. 8A. [Col. 15 lines 49-52] FIG. 13 shows an exemplary computer interface screen that includes information pertaining to the status of a document.)
receiving and storing data representing a name of signatories corresponding to a second signatory for the at least one corresponding document; (Boemker – [Col 12 lines 28-39] FIG. 8A illustrates data structures in the server of FIG. 2 for storing data regarding a container and the elements in the container. The signature received by the client computer will be transmitted to the server and stored in the tables shown in Fig. 8A. [Col. 15 lines 49-52] FIG. 13 shows an exemplary computer interface screen that includes information pertaining to the status of a document.) 
receiving and storing a first signature data file representing a signature data item of the first signatory; (Boemker – [Col 12 lines 28-39] FIG. 8A illustrates data structures in the server of FIG. 2 for storing data regarding a container and the elements in the container. The signature received by the client computer will be transmitted to the server and stored in the tables shown in Fig. 8A. [Col. 15 lines 49-52] FIG. 13 shows an exemplary computer interface screen that includes information pertaining to the status of a document.)
determining authenticity of the first signature data file; (Boemker – [Col. 7 lines 9-15] Mass storage 31 of server computer 16 includes stored data 39 used to authenticate password, token and/or biometric login data submitted by a user. [Col. 13, lines 55-60] Users are authenticated upon sign-in to the system. This process utilizes the authentication information stored as shown in FIG. 8D.)
receiving and storing a second signature data file representing a signature data item of the second signatory; (Boemker – [Col 12 lines 28-39] FIG. 8A illustrates data structures in the server of FIG. 2 for storing data regarding a container and the elements in the container. The signature received by the client computer will be transmitted to the server and stored in the tables shown in Fig. 8A. [Col. 15 lines 49-52] FIG. 13 shows an exemplary computer interface screen that includes information pertaining to the status of a document.)
determining authenticity of the second signature data file; (Boemker – [Col. 7 lines 9-15] Mass storage 31 of server computer 16 includes stored data 39 used to authenticate password, token and/or biometric login data submitted by a user. [Col. 13, lines 55-60] Users are authenticated upon sign-in to the system. This process utilizes the authentication information stored as shown in FIG. 8D.)
updating a data record associated with the at least one corresponding document to indicate that it is associated with the received signature data items for the first and second signatories; (Boemker – [Col. 15 lines 49-52] [Col. 16 lines 1-7] FIG. 13 shows an exemplary user interface screen 940 that includes information pertaining to the status of a document. Such a document report as is shown in the screen 940 may be viewed by either or both a lender or a borrower. Status information may or may not also include information pertaining to other signatories of a given document.)
updating the associated data record to refer to file names of the received first and second signature data files; (Boemker – [Col. 15 lines 49-52] [Col. 16 lines 1-7] FIG. 13 shows an exemplary user interface screen 940 that includes information pertaining to the status of a document. Such a document report as is shown in the screen 940 may be viewed by either or both a lender or a borrower. Status information may or may not also include information pertaining to other signatories of a given document.)
Boemker does not explicitly teaches: and generating a document file comprised of a subset of the at least one documents without either of the first signature data file or the second signature data file associated with the data record.
However, Foygel teaches: and generating a document file comprised of a subset of the at least one documents without either of the first signature data file or the second signature data file associated with the data record. (Foygel – [0097-0098] The selections in the embodiment of FIG. 15 provide for viewing lists with all parties or only selected parties, with all status types or only selected status types and all document types or only selected document types.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Boemker and Foygel as both inventions relate to electronic document management. Adding the teaching of Foygel provides Boemker with the ability to query events or status in regards to the transactions of a document and displaying in a user interface. .

Claim(s) 11-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boemker et al. (US PAT: 8,572,388 B2, Pub. Date: Oct. 29, 2013 hereinafter “Boemker”) and in view of Petito et al.  (US PAT: 7,707,153, Pub Date: Apr. 27, 2010 hereinafter "Petito")
Regarding dependents claim 11, Boemker discloses all the features with respect to claim 1 as outlined above
Boemker teaches: further comprising: a user interface module that is adapted to receive a reference (document version) to a first document in the plurality of documents(Boemker – [Col. 12 lines 54-60] FIG. 8A The locations of signatures to be entered on elements, are identified by records in an ApproveItDocumentType table. This table includes fields for identifying a document set, an associated document path, which is a pointer to a data structure with the locations for signatures on the document, and a description and type code for the document. Further fields identify a version number, and the file name, name and file type and location. [Col. 13 lines 14-20] All users (whether representatives, signers, or processors) are identified by records in a user instance table 810. [Col. 15 lines 1-5] Fig. 11 Where desired, multiple persons may sign concurrently on separately displayed, private versions of the document)
and a first text item comprised of data specifying a location reference within the first document and a second text item; (Boemker – [Col. 5 lines 26-35] In one respect, the server 9 facilitates the execution of electronic signatures required on forms by lending institutions. To this end, the devices 2, 3, 6, 7 of the lenders submit the forms requiring electronic signatures to the server 9. Electronic signatures for purposes of this specification may include password, token, image, audio and biometric technologies.)
Boemker does not explicitly teaches: at least one data record associated the first document that is comprised of data representing at least one with an exception, said data record comprised of the reference to the location in the first document and the second text item received through the user interface module; and an output module that generates an exception list document by automatically listing the contents of exception data records in one output document.
However, Petito teaches: at least one data record associated the first document that is comprised of data representing at least one with an exception, said data record comprised of the reference to the location in the first document and the second text item received through the user interface module; (Petito – [Col. 8 lines 33-34] The notes table 1026 (FIG. 10) would also have information related to a particular closing. [Col. 8 lines 61-63] Both user and system generates notes. [Col. 10 lines 45-50] Real Estate Closing Embodiment eSys manages interaction with user notes (exceptions) to keep the process moving forward via controlled web based client device. The addNoteWindow.asp contains code for the pop up add not window, stores user input note to the database.)
and an output module that generates an exception list document by automatically listing the contents of exception data records in one output document. (Petito – [Col. 15 lines 55-65] Fig. 19. Also available to the user, via a selection of the Notes icon 1618 in the Initial processing bar 1620, is a Notes/Status display as depicted in FIG. 19. In the scrollable Notes display window 1812 all file notes (system auto-generated and user input) are visible, sortable by category (e.g., Initial, Closing, Title, Post Closing) and preferably color-coded as to source and priority.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Boemker and Petito as both inventions relate to electronic document management. Adding the teaching of Petito provides Boemker with the ability to add note/alerts events in addition to a user signature and would result in an expected improvement to Boemker of flagging locations of missing signatures in a package of documents.
Regarding dependents claim 12, Boemker and Petito discloses all the features with respect to claim 11 as outlined above
Boemker does not explicitly teaches: wherein the at least one data record is further comprised of a reference to a second document stored on the system that is associated with the exception.
However, Petito teaches: wherein the at least one data record is further comprised of a reference to a second document stored on the system that is associated with the exception. (Petito – [Col. 15 lines 55-65] Fig. 19. Also available to the user, via a selection of the Notes icon 1618 in the Initial processing bar 1620, is a Notes/Status display as depicted in FIG. 19. In the scrollable Notes display window 1812 all file notes (system auto-generated and user input) are visible, sortable by category (e.g., Initial, Closing, Title, Post Closing) and preferably color-coded as to source and priority.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of 
Regarding dependents claim 13, Boemker and Petito discloses all the features with respect to claim 11 as outlined above
Boemker does not explicitly teaches: wherein the at least one data record is further comprised of a bookmark to the location in the first document referred to by the received location reference.
However, Petito teaches: wherein the at least one data record is further comprised of a bookmark to the location in the first document referred to by the received location reference. (Petito – [Col. 8 lines 33-34] The notes table 1026 (FIG. 10) would also have information related to a particular closing. [Col. 8 lines 61-63] Both user and system generates notes. [Col. 10 lines 45-50] Real Estate Closing Embodiment eSys manages interaction with user notes (exceptions) to keep the process moving forward via controlled web based client device. The addNoteWindow.asp contains code for the pop up add not window, stores user input note to the database.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Boemker and Petito as both inventions relate to electronic document management. Adding the teaching of Petito provides Boemker with the ability to add note/alerts events in addition to a user signature and would result in an expected improvement to Boemker of flagging locations of missing signatures in a package of documents.
Regarding dependents claim 14, Boemker and Petito discloses all the features with respect to claim 11 as outlined above
Boemker does not explicitly teaches: wherein the at least one data record is further comprised of a bookmark to the location in the second document.
However, Petito teaches: wherein the at least one data record is further comprised of a bookmark to the location in the second document. (Petito – [Col. 8 lines 33-34] The notes table 1026 (FIG. 10) would also have information related to a particular closing. [Col. 8 lines 61-63] Both user and system generates notes. [Col. 10 lines 45-50] Real Estate Closing Embodiment eSys manages interaction with user notes (exceptions) to keep the process moving forward via controlled web based client device. The addNoteWindow.asp contains code for the pop up add not window, stores user input note to the database.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Boemker and Petito as both inventions relate to electronic document management. Adding the teaching of Petito provides Boemker with the ability to add note/alerts events in addition to a user signature and would result in an expected improvement to Boemker of flagging locations of missing signatures in a package of documents.
Regarding dependents claim 15, Boemker and Petito discloses all the features with respect to claim 11 as outlined above
Boemker 
However, Petito teaches: wherein the output module is further adapted to sort the exception list in the order of the locations in the first document and automatically format the output document to list the exceptions in the sorted order. (Petito – [Col. 15 lines 55-65] Fig. 19. Also available to the user, via a selection of the Notes icon 1618 in the Initial processing bar 1620, is a Notes/Status display as depicted in FIG. 19. In the scrollable Notes display window 1812 all file notes (system auto-generated and user input) are visible, sortable by category (e.g., Initial, Closing, Title, Post Closing) and preferably color-coded as to source and priority.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Boemker and Petito as both inventions relate to electronic document management. Adding the teaching of Petito provides Boemker with the ability to add note/alerts events in addition to a user signature and would result in an expected improvement to Boemker of flagging locations of missing signatures in a package of documents.
Regarding dependents claim 16, Boemker and Petito discloses all the features with respect to claim 11 as outlined above
Boemker does not explicitly teaches: a review module that is adapted to receive a selection from a display of the first document and use the selection to determine one of the exceptions and display the text associated with the determined exception.
However, Petito teaches: a review module that is adapted to receive a selection from a display of the first document and use the selection to determine one of the exceptions and display the text associated with the determined exception. (Petito – [Col. 15 lines 55-65] Fig. 19. Also available to the user, via a selection of the Notes icon 1618 in the Initial processing bar 1620, is a Notes/Status display as depicted in FIG. 19. In the scrollable Notes display window 1812 all file notes (system auto-generated and user input) are visible, sortable by category (e.g., Initial, Closing, Title, Post Closing) and preferably color-coded as to source and priority.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Boemker and Petito as both inventions relate to electronic document management. Adding the teaching of Petito provides Boemker with the ability to add note/alerts events in addition to a user signature and would result in an expected improvement to Boemker of flagging locations of missing signatures in a package of documents.
Regarding dependents claim 17, Boemker and Petito discloses all the features with respect to claim 16 as outlined above
Boemker does not explicitly teaches: wherein the review module is further adapted so that the second user interface displays a hyperlink to a second document stored on the system and is adapted to receive a selection of such hyperlink in order that the second document is opened and displayed.
However, Petito teaches: wherein the review module is further adapted so that the second user interface displays a hyperlink to a second document stored on the system and is adapted to receive a selection of such hyperlink in order that the second document is opened and displayed. (Petito – [Col. 11 lines 24-29] Auto Communications--status and event driven auto-notifications, as employed in an aspect of the present invention, keep all parties to a transaction informed and involved in moving the transaction forward, and provide access to the transaction's documents, data and history, via hyperlinks to a Virtual File Folder.TM. on eSys Client Services.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Boemker and Petito as both inventions relate to electronic document management. Adding the teaching of Petito provides Boemker with the ability to add note/alerts events in addition to a user signature and would result in an expected improvement to Boemker of flagging locations of missing signatures in a package of documents.
Regarding independents claim 20, Boemker teaches: A method executed by a server comprised of a database for storing at least one document and metadata associated with the at least one document comprising:
receiving a document selection input for displaying and reviewing a selected document of the at least one document; (Boemker – [Col.14 lines 60-65] [Col. 15 lines 1-5] FIG. 11 As also shown in FIG. 11, the form is pre-approved on the signature line at 922. Where multiple signatories are required, each signatory may be separately and/or privately linked for execution of the document set. Where desired, multiple persons may sign concurrently on separately displayed, private versions of the document. That is, two signers may view a document simultaneously.
Boemker does not explicitly teaches: receiving input data initiating generation of data representing an exception for the selected document; storing in a data record associated with the exception, data representing exception, data representing a name of the selected document; receiving location data representing a location of the data record; receiving text associated with the received exception and storing the text in the 
However, Petito teaches: receiving input data initiating generation of data representing an exception for the selected document; (Petito – [Col. 8 lines 33-34] The notes table 1026 (FIG. 10) would also have information related to a particular closing. [Col. 8 lines 61-63] Both user and system generates notes. [Col. 10 lines 45-50] Real Estate Closing Embodiment eSys manages interaction with user notes (exceptions) to keep the process moving forward via controlled web based client device. The addNoteWindow.asp contains code for the pop up add not window, stores user input note to the database.)
storing in a data record associated with the exception, data representing exception, data representing a name of the selected document; (Petito – [Col. 8 lines 33-34] The notes table 1026 (FIG. 10) would also have information related to a particular closing. [Col. 8 lines 61-63] Both user and system generates notes. [Col. 10 lines 45-50] Real Estate Closing Embodiment eSys manages interaction with user notes (exceptions) to keep the process moving forward via controlled web based client device. The addNoteWindow.asp contains code for the pop up add not window, stores user input note to the database.)
receiving location data representing a location of the data record; (Petito – [Col. 8 lines 33-34] The notes table 1026 (FIG. 10) would also have information related to a particular closing. [Col. 8 lines 61-63] Both user and system generates notes. [Col. 10 lines 45-50] Real Estate Closing Embodiment eSys manages interaction with user notes (exceptions) to keep the process moving forward via controlled web based client device. The addNoteWindow.asp contains code for the pop up add not window, stores user input note to the database.)
receiving text associated with the received exception and storing the text in the data record; (Petito – [Col. 8 lines 33-34] The notes table 1026 (FIG. 10) would also have information related to a particular closing. [Col. 8 lines 61-63] Both user and system generates notes. [Col. 10 lines 45-50] Real Estate Closing Embodiment eSys manages interaction with user notes (exceptions) to keep the process moving forward via controlled web based client device. The addNoteWindow.asp contains code for the pop up add not window, stores user input note to the database.)
and generating a data file representing a list of all exceptions associated with any of the at least one document. (Petito – [Col. 15 lines 55-65] Fig. 19. Also available to the user, via a selection of the Notes icon 1618 in the Initial processing bar 1620, is a Notes/Status display as depicted in FIG. 19. In the scrollable Notes display window 1812 all file notes (system auto-generated and user input) are visible, sortable by category (e.g., Initial, Closing, Title, Post Closing) and preferably color-coded as to source and priority.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Boemker and Petito as both inventions relate to electronic document management. Adding the teaching of Petito provides Boemker with the ability to add note/alerts events in addition to a user signature and would result in an expected improvement to Boemker of flagging locations of missing signatures in a package of documents.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395.  The examiner can normally be reached on Monday-Friday 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARL E BARNES JR/Examiner, Art Unit 2177      

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177